DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 24, 32, and 38 have been cancelled. New claims 41-43 have been added. Claims 21- 23, 25-31, 33-37 and 39-43 are have been examined and rejected.

Response to Amendment and Arguments
Applicant’s arguments filed on 01/28/2022 with respect to rejections of claims 21- 23, 25-31, 33-37, 39-43 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

 Claim Objections
Claim 43 is  objected to because of the following informalities:  the claim term refers to “The apparatus of claim 21”, yet cites ““The system of claim 21” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21, 22, 25-30, 33-36 and 39-43 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Verbeke et al. (U.S. PGPub 2004/0019890) In view of Wang et al. (U.S. PGPub 2014/0075017). 
As per claims 21, 29, 35
Verbeke teaches an apparatus comprising: a processor; and a memory the apparatus (Verbeke, see para 0060, an apparatus for coordinating a job submission in a distributed computing framework, that includes task repository 1014 as memory, job submitter task receiver 1012, job repository creator 1010, an idle worker poll receiver 1016 may receive a poll from an idle worker, the poll including information regarding resources available from the idle worker, a worker task distributor 1020 coupled to the repository poller 1018 distribute one or more of the tasks to the worker, task execution result receiver 1026 receive a result of a task execution from the worker, repository information updater 1028 update the repository with information about task completion, the receiving a poll, polling a repository, distributing, receiving a result, and updating may be performed using a peer-to-peer protocol, such as JXTA) is configurable to cause
polling, by a node, a work distribution service 
(Verbeke, see para 0036, 0055, 0056 Idle workers regularly poll the task dispatcher relaying information regarding resources available, including codes the worker has cached using this information, the task dispatcher may poll the repository for tasks to be performed on available codes, or for codes to be downloaded to the workers, at step 600, a task dispatcher may be polled to inform the task dispatcher that the worker is idle and provide information regarding resources available from the worker) for data streams that are not assigned(Verbeke, see 0034, Verbeke teaches data streams as Jobs with two parts to a job: the code used by the worker nodes, which is common for all tasks within the global job, and the data used by the code, which generally varies for each task within a global job, the data used by the code is a task, where many types of data are divisible into multiple tasks, where the data segment of the job submission can range from being simple parameters which vary from task to task, to large data sets required for computations, as shown in fig. 1,  job submitter send an Extensible Markup Language XML message to the task dispatcher with the an identification of the code to be run); 
responsive to polling the work distribution service for data streams that are not assigned (Verbeke, see para 0055, at step 510, a job, repository corresponding to the job submission is created, at step 512, one or more tasks are received from a job submitter, at 514, the one or more tasks may be stored in a task repository linked to the job repository, at 516, a poll may be received from an idle worker, the poll including information regarding resources available from the idle worker),
 obtaining an assignment from the work distribution service of a set of data streams to the node (Verbeke, see para 0056 at step 602, the one or more tasks received from the task dispatcher a peer group, at step604, the one or more tasks may be executed); 
Verbeke fails to exclusively teach monitoring, by the node, connectivity of the node to one or more services; and  responsive to detecting, by the node, a loss of connection to any of the services returning  ownership of the set of data streams being serviced by the node to the work distribution service; 
In a similar field of endeavor Wang teaches 
monitoring, by the node, connectivity of the node to one or more services (Wang see para 0040, 0061, 0074 quorum logic 252 includes connection failure detection and recovery monitor 254  as exception listener and reconnect module or simply a monitor runs locally on an application server to continuously monitor the health of the application server to detect any problems or potential failure in connection with the brokers so that any messages may if the application server fails to re-establish connection to the corresponding broker, detection and recovery monitor 254 may quickly report the failure, queue host health checker  255 to collect information regarding broker health from all application servers and employs a quorum-based and voting protocol to detect broker failures, Health checker 255 of quorum logic 252 to detect both broker crashes and partial failures, a Qpid JMS connection failure detection may be made using monitor 254, such as on initializing a JMS connection, monitor 254 may be set up on the JMS connection and invoked in the event of a failure in the JMS connection,  at block 402 with worker host catching an error on enqueue or dequeue connection to the queue host or broker); 
and  responsive to detecting, by the node, a loss of connection to any of the services returning  ownership of the set of data streams being serviced by the node to the work distribution service (Wang see para 0074, 0079,  at the health checker 255, the fractions of worker hosts reporting enqueue and/or dequeue connection failures are tallied 454, the newly-failed queue hosts are marked as unhealthy to stop any future routing traffic 456 and communicated to broker table 304 and then, the recovery of jobs on previously-failed and newly-failed queue hosts is initiated 458, at the disaster recovery sweeper 258, existing jobs from failed queue hosts are accessed 462, followed by re-enqueuing of the existing jobs to health queue hosts 460 in the queue host cluster 302);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke with the teaching of Wang as doing so would provide an efficient method for facilitating a fair allocation and usage of thread resources for Job allocation and execution using quorum-based coordination of broker health for management of resources for application servers in an on-demand services environment by monitoring the health of message queue brokers associated with message queues in a distributed environment to provide high availability and disaster recovery guarantees (Wang see para 0023).

As per claims 22, 30 and 36, 
Verbeke in view of Wang teaches the apparatus of claim 1, the apparatus further configurable to cause: obtaining state information for servicing of the set of data streams (Verbeke see para 0057, task dispatcher at 702, a job repository identification corresponding to the job may be received from the task dispatcher, at 704, the task dispatcher may be polled with the job repository identification to determine if the job has been completed).  

As per claims 25, 33 and 39, 
Verbeke in view of Wang teaches the apparatus of claim 22, wherein the node is one of a plurality of nodes serviced by the work distribution service and wherein each node of the plurality of nodes operates independently from the other nodes of the plurality of nodes(Verbeke, see para 0040, a work group is composed of a group of peers. The access to this peer group is limited and nobody outside of the peer group can access it without special authorization. Using a peer group enables one to limit the intercommunication to a small set of peers).

As per claim 26, 
Verbeke in view of Wang teaches the apparatus of claim 25, wherein the plurality of nodes exists in a cloud computing platform (Wang see Computing device 100 include cloud server computers).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke with the teaching of Wang and the motivation to do so would be the same as claim 21.

As per claims 27, 34 and 40,
Verbeke in view of Wang teaches the apparatus of claim 21, wherein the plurality of services includes one or more of a database service, a coordination service or a cache service (Wang, see para 0044, broker status cache is refreshed from database 280 or any number and type of other databases remotely in communication with the host computing device, such as computing device 100 and resource mechanism 110 for every defined period of time). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke with the teaching of Wang and the motivation to do so would be the same as claim 21.

As per claim 28
Verbeke in view of Wang teaches the apparatus of claim 21, wherein the set of data streams represent changes occurring on a customer relationship management (CRM) system (verbeke, para 0093, system 616in fig 6 implements a web-based customer relationship management CRM system, system 616 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, webpages and other information to and from user systems 612 and to store to, and retrieve from, a database system related data, objects, and Webpage content. With a multi-tenant system); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke with the teaching of Wang and the motivation to do so would be the same as claim 21.

As per claims 41 and 43
Verbeke in view of Wang teaches the method of claim 35, the services being required for operation of the node (Wang see para 0093, 0097, CRM software applications as well as provide related data, code, forms, webpages and other information to and from user systems 612 and to store to, and retrieve from, a database system related data, objects, and Webpage content, each MTS could include one or more logically and/or physically connected servers distributed locally or across one or more geographic locations, a computer system, including processing hardware and process space, and an associated storage system and database application).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke with the teaching of Wang and the motivation to do so would be the same as claim 21 and 35.

As per claim 42
Verbeke in view of Wang teaches the method of claim 35, the services being dependency services (Wang see para 0093, 0094 system 616 implements applications in addition to, a CRM application provide tenant access to multiple hosted applications, including a CRM application, user or third party developer applications, may be supported by the application platform 618, which manages creation, storage of the applications into one or more database objects and executing of the applications in a virtual machine in the process space of the system 616, MTS system processes and tenant-specific processes, such as running applications as part of an application hosting service. Additional processes that may execute on system 616 include database indexing processes).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke with the teaching of Wang and the motivation to do so would be the same as claim 35.



7.	Claims 23, 31 and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Verbeke et al. (U.S. PGPub 2004/0019890) In view of Wang et al. (U.S. PGPub 2014/0075017) in view of Theimer et al. (U.S. Patents No. 10467105).
As per claims 23, 31 and 37, 
Verbeke in view of Wang teaches the apparatus of claim 22, yet fails to teach apparatus of claim 22, the apparatus further configurable to cause:  using the state information to determine a starting point to continue data streaming for the set of data streams.
In a similar field of endeavor Theimer teaches (Theimer, see col. 50 lines 14-29 and col. 52 lines 36-63 the worker node 2540A may scan the entries in the PA table 2550A until it finds an entry of an unassigned partition Pk, and may attempt to assign the partition Pk to itself by updating the entry, e.g., by inserting the worker node's identifier into one of the columns of the entry, as shown in fig. 26, an indication of the most recent time that the worker node for that entry updated the health indicator column  worker W7 is shown as having modified the entry at 02:24:54 and 53 seconds on Dec. 1, 2013, other worker nodes may use the last-modified time value to determine whether the assigned worker node is healthy or not in some embodiments, if X seconds or minutes have elapsed, as defined in a failover policy for the stage, the assigned worker node may be assumed to be unhealthy or inaccessible and the partition may be reassign).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke in view of Wang with the teaching of Theimer as doing so would provide an efficient method for rapid recovery from worker node failures in a multi-tenant stream management system (Theimer see col. 1 lines 52-63).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443